* The Court,
after some argument, unanimously admit- [ * 37 ] ted the evidence ; and there was a verdict for the defendant. Afterwards, the Chief Justice being present, Parsons, for the plaintiff, moved for a new trial, on the ground that the evidence was improperly admitted. The Court unanimously refused to sustain the motion, or to go into the examination of the propriety of admitting the evidence, it having been admitted by a quorum of the Court; and particularly, as the point was not, by the plaintiff’s coun sel, requested at the trial to be reserved.